DETAILED ACTION

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claim 2.
Amend claim 1 as follows:
(Currently amended) A method of manufacturing a semiconductor device, comprising: 
providing a routable encapsulated conductive substrate comprising:
a first conductive structure encapsulated within a first laminated layer, wherein the first laminated layer has a first thickness and the first conductive structure is entirely within the first thickness;
a second conductive structure encapsulated within a second laminated layer, wherein the second laminated layer has a second thickness and the second conductive structure is entirely within the second thickness; and
a first surface finish layer disposed on at least portions of the first conductive structure, wherein:
the first laminated layer and the second laminated layer form an interface;
the first conductive structure and the second conductive structure meet at the interface;
the first surface finish layer is exposed from the first laminated layer;
first at least portions of the second conductive structure are exposed in the second laminated layer and recessed inward from a bottom side of the second laminated layer; and
	second portions of the second conductive structure are substantially co-planar with the interface; and
conductive bumps attached to the first portions of the second conductive structure;
electrically coupling a semiconductor component to the first surface finish layer; and 
forming a package body covering the semiconductor component and the first surface finish layer; 
--wherein providing the routable encapsulated conductive substrate comprises in the following order: 
first, providing the first surface finish layer on a carrier; 
second, providing the first conductive structure comprising first conductive patterns on both the first surface finish layer and on the carrier where the carrier is devoid of the first surface finish layer and conductive vias on at least portions of the first conductive patterns; 
third, providing the first laminated layer covering the carrier, the first surface finish layer, the first conductive patterns, and the conductive vias so that the first surface finish layer, the first conductive patterns, and the conductive vias are entirely within the first thickness; 
fourth, providing the second conductive structure comprising second conductive patterns and conductive pads connected to the conductive vias; 
fifth, providing the second laminated layer covering the first laminated layer, the second conductive patterns and the conductive pads;
subsequently, (a) and (b) in either order: 
(a): 
(a1) recessing the first portions of the conductive pads inward from the bottom side of the second laminated layer; and 
(a2) attaching the conductive bumps directly to the recessed conductive pads; and 
(b) removing the carrier to expose the first surface finish layer.--

Reasons for Allowance
Claims 1, and 3-15 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the details of the process found in amended claims 2 and claim 6 in the response dated 6/17/22, in combination with the rest of the claim limitations, were not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        7/12/22